DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        WILLIAM NUNEZREYES,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2467

                               [June 7, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502013CF011602AXXMB.

  Terry P. Roberts of the Law Office of Terry P. Roberts, Tallahassee, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN and KUNTZ, JJ., and FAHNESTOCK, FABIENNE, Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.